PER CURIAM.
As to those fact issues discussed by the Court of Civil Appeals which are exclusively within its jurisdiction, such as the contention that the trial court’s findings are against the overwhelming preponderance of the evidence, this Court should not and does not express an opinion. We are, however, in agreement with and accordingly approve the decisions of law announced by the Court of Civil Appeals in its opinion. This Court may not refuse a writ of error outright unless the opinion of the lower appellate court be one concerned exclusively with points over which this Court has jurisdiction. In other words, the opinion must be one which could properly be written or adopted by this Court. As the opinion of the Court of Civil Appeals (355 S.W.2d 257) discusses fact issues not within this Court’s jurisdiction, the application for writ of error is refused, no reversible error. Article 5, §§ 3 and 6, Constitution of Texas, Vernon’s Ann.St., Rule 483, Texas Rules of Civil Procedure, Watson v. Prewitt, 159 Tex. 305, 320 S.W.2d 815.